                                          Case 4:19-cv-08039-HSG Document 25 Filed 08/03/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     GUILLERMO TRUJILLO CRUZ,                             Case No. 19-cv-08039-HSG
                                   8                      Plaintiff,                          ORDER DENYING REQUEST FOR
                                                                                              RECONSIDERATION AS MOOT
                                   9                v.
                                                                                              Re: Dkt. No. 24
                                  10     PIERSTON, et al.,
                                  11                      Defendants.

                                  12
Northern District of California
 United States District Court




                                  13             Plaintiff filed this pro se civil rights action pursuant to 42 U.S.C. § 1983. Dkt. No. 1. On

                                  14   March 9, 2020, the Court denied plaintiff leave to proceed in forma pauperis pursuant to 28

                                  15   U.S.C. § 1915(g), and ordered plaintiff to pay the filing fee in full if he wished to proceed with the

                                  16   action. Dkt. No. 14. On April 29, 2020, the Court dismissed this action for failure to pay the

                                  17   filing fee, and entered judgment in favor of defendants. Dkt. Nos. 15, 16. On May 18, 2020,

                                  18   plaintiff appealed the dismissal to the Ninth Circuit Court of Appeals. Dkt. No. 17. On June 29,

                                  19   2020, the Court denied plaintiff’s request for leave to proceed in forma pauperis on appeal. Dkt.

                                  20   No. 21.

                                  21             Plaintiff has filed a pleading titled “Plaintiff’s motion and motion responding to Court

                                  22   Order June 29, 2020,” wherein he argues that the Court erred in denying him in forma pauperis

                                  23   status on appeal because he adequately alleged that he was in imminent danger of serious physical

                                  24   injury at the time he filed this action, and none of the parties, including himself, had consented to

                                  25   magistrate judge jurisdiction. Dkt. No. 24. The Court construes this motion as a request for

                                  26   reconsideration of the order denying plaintiff leave to proceed in forma pauperis on appeal and

                                  27

                                  28
                                             Case 4:19-cv-08039-HSG Document 25 Filed 08/03/20 Page 2 of 2




                                   1   DENIES this motion as moot.1 The Ninth Circuit has reviewed the notice of appeal pursuant to

                                   2   the pre-filing review order entered in Ninth Circuit Case No. 19-80161, and, on July 23, 2020,

                                   3   dismissed the appeal as “so insubstantial so as to not warrant further review.” Dkt. No. 23.

                                   4             This order terminates Dkt. No. 24. This case remains closed.

                                   5             IT IS SO ORDERED.

                                   6   Dated: August 3, 2020

                                   7                                                     ______________________________________
                                                                                         HAYWOOD S. GILLIAM, JR.
                                   8                                                     United States District Judge
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28   1
                                           The June 29, 2020 order was issued by an Article III judge, not a magistrate judge.
                                                                                         2
